Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 1 of 26 PageID #: 305




              EXHIBIT A
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 2 of 26 PageID #: 306


                                                                               1


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK

       - - - - - - - - - - - - - - - X

                                            :
       STEPHEN ELLIOT,                      : 18-CV-5680 (LDH)
                                            :
                    Plaintiff,              :
                                            :
                                            : United States Courthouse
             -against-                      : Brooklyn, New York
                                            :
                                            :
       MOIRA DONEGAN AND JANE (1-30)        : Friday, March 1, 2019
       DOES,                                : 2:00 p.m.
                                            :
                    Defendant.              :
                                            :
                                            :

       - - - - - - - - - - - - - - - X

              TRANSCRIPT OF CIVIL CAUSE FOR PREMOTION CONFERENCE
                   BEFORE THE HONORABLE LASHANN DEARCY HALL
                      UNITED STATES DISTRICT COURT JUDGE


                               A P P E A R A N C E S:

       For the Plaintiff:        NESENOFF & MILTENBERG, LLP
                                    363 Seventh Avenue - 5th Floor
                                    New York, New York 10001
                                 BY:NICHOLAS E. LEWIS, ESQ.


       For the Defendant         KAPLAN HECKER & FINK LLP
       Moira Donegan:               350 Fifth Avenue - Suite 7110
                                    New York, New York 10018
                                 BY:ROBERTA A. KAPLAN, ESQ.
                                    MARTHA E. FITZGERALD, ESQ.
                                    JOSHUA MATZ, ESQ.


       Court Reporter:        LINDA A. MARINO, Official Court Reporter
                              225 Cadman Plaza East / Brooklyn, NY 11201
                              lindacsr@aol.com

       Proceedings recorded by mechanical stenography, transcript
       produced by Computer-Assisted Transcription.


                                 LAM      OCR      RPR
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 3 of 26 PageID #: 307


                                       Proceedings                             2


  1                THE COURTROOM DEPUTY:        Civil cause for premotion

  2    conference, 18-CV-5680, Elliot v. Donegan, et al.

  3                Counsel, please state your name for the record.

  4                MR. LEWIS:    Nicholas Lewis of Nesenoff & Miltenberg

  5    363 Seventh Avenue --

  6                THE COURT:    Give me a moment.

  7                I'm sorry, go ahead.

  8                MR. LEWIS:    Good afternoon, your Honor.       Nicholas

  9    Lewis for Plaintiff, Stephen Elliot.

 10                Good afternoon, counsel.

 11                MS. KAPLAN:    Good afternoon, your Honor.       Roberta

 12    Kaplan, Kaplan Hecker & Fink, for Defendant Moira Donegan.

 13    I'm here with my colleagues, Jonathan Matz and Martha

 14    Fitzgerald.    And my client is sitting in the courtroom as

 15    well, your Honor.

 16                THE COURT:    Good afternoon to you all.       You may be

 17    seated.

 18                Okay, folks, we are here in connection with

 19    Defendant's impending motion to dismiss this case, where the

 20    Plaintiff brings claims for defamation, intentional infliction

 21    of emotional distress, as well as negligent infliction of

 22    emotional distress.      I want to start off with what potentially

 23    could be negating issue, which is Defendant's argument

 24    concerning Communications Decency Act.

 25                I'll hear from the Defendant.



                                 LAM      OCR        RPR
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 4 of 26 PageID #: 308


                                       Proceedings                             3


  1                MS. KAPLAN:    Your Honor, we believe that one of the

  2    grounds that we will state in our motion to dismiss is

  3    immunity under the CDA, that the form that was set up, the

  4    Google document that was set up in this case, as alleged by

  5    Plaintiff and further described in the article by Ms. Donegan,

  6    which is cited by Plaintiff in their complaint and which is

  7    thereby incorporated for reference, describes what she did in

  8    doing this is essentially setting up precisely the kind of

  9    electronic communication that was entitled to CDA immunity

 10    under the statute.

 11                If the Court wants to avoid the constitutional First

 12    Amendment issues that are associated with the defamation

 13    claims, one easy way, we think, to resolve this case is under

 14    CDA immunity.

 15                THE COURT:    Putting aside what facts could

 16    potentially come out in discovery, if I'm to take the

 17    complaint as it is alleged, don't Paragraphs 19 and 20 allege

 18    that, indeed, Ms. Donegan authored some of the statements on

 19    the list?

 20                In particular, at Paragraph 19, Defendants -- and

 21    "Defendants" in this instance is defined in the claim as

 22    including Ms. Donegan and the Jane Doe defendants -- that they

 23    published certain statements; in particular, rape accusations,

 24    sexual harassment.

 25                And that was under the column heading "alleged



                                 LAM      OCR        RPR
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 5 of 26 PageID #: 309


                                       Proceedings                             4


  1    misconduct."

  2                And that, further, the column was amended to read:

  3    Rape accusation, sexual harassment, coercion, unsolicited

  4    invitations to his apartment, a dude who snuck into Binders.

  5                MS. KAPLAN:    Your Honor, a fundamental problem with

  6    the complaint that's related to this but is an independent,

  7    which is improper group pleading under Rule 8.

  8                Specifically, what the complaint does not say in

  9    Paragraphs 19 or 20, as well as Paragraphs, your Honor, 4, 41,

 10    and 42, is that Ms. Donegan, as opposed to any of these other

 11    unnamed Jane Does, did this particular act.          And, in fact, I

 12    think if you press Plaintiff, they will say they do not know

 13    who put on the statements about Mr. Elliot.

 14                And under Rule 8, which requires you to state what

 15    you believe each individual defendant did, even more important

 16    in the context of defamation, obviously, given the malice and

 17    the mens rea requirements, the complaint fails under that to

 18    begin with.    So, certainly, they cannot save the claim of

 19    defamation for that.

 20                But for CDA purposes, what's crucial is that she

 21    created this anonymous document that allowed people on the

 22    internet to say these things.       That's exactly what Congress

 23    intended the CDA to protect.

 24                THE COURT:    And I'll agree with you if, indeed, the

 25    only allegation in the complaint is that she created the list,



                                 LAM      OCR        RPR
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 6 of 26 PageID #: 310


                                      Proceedings                              5


  1    created the headers, even the development of the coding system

  2    as alleged without authorship, that, indeed, the CDA would

  3    likely provide immunity to Ms. Donegan.

  4                The concern that I have is making the determination

  5    that you argue that the allegations here run afoul of Rule 8

  6    in terms of group pleading.       I'm not willing to go that far on

  7    this complaint as it's alleged.

  8                So, you know, again, the Court can't make a

  9    determination at this point as to how and which discovery

 10    would unfold.    But it seems to me for purposes of a motion to

 11    dismiss and accepting the allegations as true, as I must, in

 12    light of what is alleged in Paragraph 19 and 20 of the

 13    complaint, that at this juncture the CDA doesn't act as a

 14    shield.

 15                So, let's put that aside for now and let's move on

 16    to the negligent infliction of emotional distress.

 17                Mr. Lewis, am I mistaken that you've effectively

 18    conceded this claim?

 19                I didn't see it, but certainly it could be the case

 20    that it was written in fine print.        But I don't recall seeing

 21    an argument in response to the negligent infliction of

 22    emotional distress arguments.       And, again, I could be

 23    mistaken.

 24                MR. LEWIS:    No, your Honor, we did not oppose.

 25                THE COURT:    And that's because you recognize there



                                LAM       OCR       RPR
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 7 of 26 PageID #: 311


                                       Proceedings                                6


  1    is no duty pleaded here.

  2                MR. LEWIS:    Yes, your Honor.

  3                THE COURT:    All right.     So, my expectation is that

  4    the Plaintiff is voluntarily withdrawing that claim.

  5                MR. LEWIS:    Yes, your Honor.

  6                THE COURT:    Let's move on to the intentional

  7    infliction of emotional distress claim.             I'll hear from the

  8    Defendants.

  9                MS. KAPLAN:    With respect to intentional infliction

 10    of emotional distress, your Honor, the standard under the New

 11    York common law, as I'm sure your Honor is aware, is extreme

 12    and outrageous conduct, and particularly in New York,

 13    particularly in cases where it's speech, because New York law

 14    and New York common law and New York State constitutional Law

 15    is so protective of free speech rights in this state.

 16                The case law is very clear that when they say

 17    extreme and outrageous, it needs to be extreme and outrageous.

 18    When you look at the factual scenarios in which this claim has

 19    been held to lie is really kind of ridden one end of the

 20    spectrum.

 21                Here's where that group pleading problem comes in

 22    again.   There is no allegation here that Ms. Donegan, as

 23    opposed to any of the other unnamed Jane Does, put out any of

 24    the statements with respect to Mr. Elliot.             So, on that basis

 25    alone, there's no basis to conclude that even if those



                                 LAM      OCR        RPR
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 8 of 26 PageID #: 312


                                      Proceedings                              7


  1    statements were sufficiently outrageous, which we believe

  2    there are not, there's certainly nothing to allege that she

  3    did anything with respect to intentional infliction of

  4    emotional distress.      And they also haven't alleged, similar to

  5    the defamation, the intention on her part to the create the

  6    emotional distress; again, also relevant for the malice

  7    required for defamation.

  8                THE COURT:    Mr. Lewis, I wanted you to, if you

  9    could, focus your arguments with regard to the requisite level

 10    of extreme and outrageous conduct.        I think you have a problem

 11    here, quite frankly.

 12                MR. LEWIS:    Your Honor, respectfully, our argument

 13    is that the soliciting of unsubstantiated rape allegations and

 14    encouraging anonymous posting without any proof or further

 15    evidence that these defamatory allegations are being posted

 16    constitutes outrageous conduct and that the acts were

 17    intentional by Ms. Donegan.

 18                THE COURT:    I have a question for you:       In your

 19    estimation, would statements, say, that a nurse was

 20    euthanizing her patients and reporting those statements to a

 21    hospital as well as the district attorney, would you say that

 22    those sorts of statements, that someone was making an

 23    intentional misrepresentation that a nurse was effectively

 24    killing her patients and reporting that both to the hospital

 25    and the district attorney, would you think that that would



                                LAM       OCR       RPR
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 9 of 26 PageID #: 313


                                      Proceedings                              8


  1    fall into the category of extreme and outrageous conduct?

  2                MR. LEWIS:    If it was a statement that was made

  3    without any regard to whether those statements were true or

  4    with knowledge they were false, I would.

  5                THE COURT:    You would say that would fall into the

  6    category of extreme and outrageous conduct?

  7                MR. LEWIS:    I would agree with that.

  8                THE COURT:    You see, at least the Appellate Division

  9    disagrees with you on that.       And I wanted to look for some

 10    cases that I thought might include conduct that looked like

 11    the conduct that we had here, that at least one might say is

 12    equal to degree and I would say that that conduct is equal to

 13    degree.   The Appellate Division doesn't believe that that

 14    conduct is sufficiently extreme and outrageous.

 15                Will you pass this case to Mr. Lewis, please, and

 16    you can pass a copy to defense counsel?

 17                I don't think that you can get there.

 18                Now, the other question I want to ask you is with

 19    respect to IIED claims generally and the purpose of those

 20    claims, isn't it the case that when an IIED claim falls within

 21    the ambit of an existing tort claim, it shouldn't lie, and

 22    here this existing tort claim would be the defamation claim

 23    that you lodge?

 24                MR. LEWIS:    If I may also, I think it's in response

 25    to this as well, your Honor, it's not just the statement alone



                                LAM       OCR       RPR
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 10 of 26 PageID #: 314


                                       Proceedings                             9


   1   but the active soliciting of statements were also included in

   2   the acts of Ms. Donegan; not just that the statements were

   3   made, but that the purpose of list was created to solicit a

   4   number of claims unsubstantiated.

   5               That was just -- I just wanted to make that clear if

   6   I hadn't already, your Honor.        Thank you.

   7               THE COURT:    And I hear you.      I don't think that gets

   8   you over the hurdle.

   9               Putting that aside, again, isn't it the case that

  10   the fact that you have here a defamation claim, which, at

  11   least as I can see, would capture the conduct that you are

  12   seeking to redress for with respect to your IIED claim, makes

  13   it such that the IIED claim is ripe for dismissal?

  14               MR. LEWIS:    Well, of course, your Honor, with the --

  15   I would also note that if discovery were to reveal, as we

  16   hoped it would, with a subpoena to unmask the Jane Does, if

  17   there were definitive proof that some of the Defendants were

  18   not involved in the actual defamatory statement but in the act

  19   of --

  20               THE COURT:    Right now we're talking about a motion

  21   for Ms. Donegan.

  22               MR. LEWIS:    I understand.

  23               THE COURT:    And right now, what you have is a

  24   defamation claim that you're pressing against Ms. Donegan.

  25               MR. LEWIS:    Yes, your Honor.



                                 LAM      OCR        RPR
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 11 of 26 PageID #: 315


                                        Proceedings                           10


   1                THE COURT:    I'm reading from another Appellate

   2   Division case, the first department:           Plaintiff's cause of

   3   action for intentional infliction of emotional distress must

   4   also fail because it falls within the ambit of other

   5   traditional tort liability, which in this case is reflected in

   6   plaintiff's cause of action sounding in defamation.

   7                Doesn't that in and of itself provide a basis for

   8   this Court to dismiss the IIED claim in favor of the

   9   defamation claim?

  10                MR. LEWIS:    I suppose it does, your Honor, yes.

  11                MS. KAPLAN:    Your Honor, not only do I agree, but

  12   the Levin case, written by Judge Kaplan -- no relation -- of

  13   the Southern District stands for exactly that proposition as

  14   well.

  15                MR. LEWIS:    I suppose it does, your Honor.

  16                THE COURT:    Does that supposition mean that you

  17   intend to withdraw that claim as well?

  18                MR. LEWIS:    I will pull the case, but if that would

  19   be helpful...

  20                THE COURT:    I'll help you out.        Pass this to

  21   Mr. Lewis.

  22                I wanted to kind of go in this order so that we can

  23   could now then get to the heart of it, which would be the

  24   defamation claim.      It doesn't seem to me based on the

  25   allegations in this complaint that the parties are disputing



                                  LAM      OCR        RPR
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 12 of 26 PageID #: 316


                                       Proceedings                              11


   1   that the Plaintiff in this case is a public figure.            I think

   2   that, as I read the Defendant's letter, you argue that you've

   3   met the standard necessary to proceed with the defamation

   4   claim applying the standard as it would be against a public

   5   figure.

   6               So, I just want to make sure we're all operating on

   7   the same sheet of music.

   8               MR. LEWIS:    Yes, your Honor, we believe that it's --

   9   the actual malice is certainly met here.

  10               THE COURT:    Let's put that aside.

  11               Ms. Kaplan, I know that you and I certainly view the

  12   allegations in Paragraph 19 and 20 differently with respect to

  13   whether they allege that Ms. Donegan engaged in the actual

  14   publication, but let's proceed under my view of the world.

  15               MS. KAPLAN:    Understood, your Honor.

  16               THE COURT:    So, let's talk about malice.

  17               MS. KAPLAN:    So, your Honor, as written in an

  18   extremely comprehensive decision by Judge Oetken in the Biro

  19   case that was then subsequently affirmed by the Second

  20   Circuit, it's very clear today that allegations of malice in

  21   this context in the wake of Iqbal and Twombly require the same

  22   kind of plausibility allegations that you would see in any

  23   other context that I'm sure your Honor is familiar with every

  24   day.

  25               Here, critically, all that's alleged with respect to



                                 LAM      OCR        RPR
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 13 of 26 PageID #: 317


                                       Proceedings                            12


   1   malice is, first of all, a whole bunch of boilerplate, which

   2   obviously doesn't apply; she acted with malice, she acted

   3   recklessly, we all know that under Iqbal, Twombly and Biro

   4   that's not good enough; two, that she hated men; and, three --

   5               And, again, this is even assuming Ms. Donegan did

   6   this.   But you understand my position:         That's not

   7   sufficiently pled, but assuming she did it.

   8               -- and, three, and I'm a bit of a prude here so I'll

   9   try to say without embarrassing myself, but that Ms. Donegan

  10   was somehow aware of certain predilections on the part of

  11   Mr. Elliot's behavior that she should somehow know he was not

  12   possible of raping women, I guess.

  13               So, let me address those one after the other.          As I

  14   said before, the boilerplate is not good enough, I think we

  15   can all agree.

  16               Hatred of men.      Here's where you kind of I think

  17   have to incorporate and look to the state that we're in, which

  18   is New York, as your Honor knows, which has probably the

  19   strongest common law defamation standard and state

  20   constitutional defamation standard in the country and which

  21   takes these things very seriously.         And alleging generally

  22   that someone hates men is insufficient to state a case for

  23   malice.

  24               And I would cite on that Judge Kaye's very, very

  25   well-developed opinion in the Lieberman case, cited in our



                                 LAM      OCR        RPR
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 14 of 26 PageID #: 318


                                       Proceedings                            13


   1   papers, where she talks about disliking someone or not liking

   2   someone not even being close to the standard for malice.

   3               And that only leaves you then, your Honor, with this

   4   statement about Mr. Elliot's sexual behavior.           Again, your

   5   Honor, I don't think there's anything there sufficient to

   6   state a case for malice, particularly under Judge Kaye's

   7   analysis in Lieberman.

   8               On top of that, as I mentioned, your Honor, I think

   9   the Court is perfectly entitled to read Ms. Donegan's own

  10   statements in the article that's cited, that she wrote, by the

  11   Plaintiff in the complaint in which she explains why she did

  12   what she did, she explains the context, she explains how the

  13   list was created.      And everything she says in that article not

  14   only is inconsistent with any claim of malice but actually

  15   rebuts any claim of malice.

  16               So, I think under these allegations as pled,

  17   essentially, as boilerplate, under Biro, under Iqbal, under

  18   Twombly, and the New York cases like Lieberman, there's just

  19   not enough here to go forward with the complaint.

  20               THE COURT:    Mr. Lewis?

  21               MR. LEWIS:    Your Honor, respectfully, with regard to

  22   the Defendant's article, the statements regarding "I hate men"

  23   and "I'm enjoying the witch-hunt" are relevant for her, I

  24   guess -- belie the claims in the article that this was done --

  25               THE COURT:    Let's assume she hates men.       Just for



                                 LAM      OCR        RPR
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 15 of 26 PageID #: 319


                                       Proceedings                            14


   1   the record, let's assume she hates them.            I don't see how you

   2   can go from her generalized hatred of men to a reasonable

   3   inference of malice with regard to your client, which is what

   4   you'd have to establish.

   5               MR. LEWIS:    Your Honor, I believe the more important

   6   part of the quote is "I'm enjoying the witch-hunt" as

   7   indicative that there's witch-hunt claims that are -- claims

   8   that are indicative that she knows the claims, I guess

   9   including claims against my client, are false.

  10               THE COURT:    "Enjoying the witch-hunt" means that she

  11   knows that they are false?

  12               I don't see the logical connection there.

  13               MR. LEWIS:    I believe the term "witch-hunt"

  14   indicates --

  15               THE COURT:    What if there's an actual witch?        There

  16   are lots of people who go around saying that folks are engaged

  17   in witch-hunts, and we can all have our own beliefs as to

  18   whether or not witches exist.

  19               MR. LEWIS:    Of course.

  20               The point is Mr. Elliot brought this matter because

  21   he is -- also regarding the too timid to rape defense, there's

  22   no defense here:     Mr. Elliot is saying he's not a rapist, this

  23   is a false statement, and the publishing of these statements

  24   were done with a reckless disregard for whether they are true

  25   or not.



                                 LAM      OCR        RPR
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 16 of 26 PageID #: 320


                                        Proceedings                           15


   1               THE COURT:    I appreciate that.         The question is

   2   whether the allegations in the complaint are sufficient to

   3   make the claim.     I understand why he is pursuing the claim.

   4   It's abundantly clear to me.

   5               But what is not clear to me or what we're here to

   6   discuss is whether the allegations are sufficient to proceed.

   7   Again, I think you have a malice problem as the defense has

   8   identified.

   9               MR. LEWIS:    Your Honor, I would note that there's

  10   the Second Circuit case law, Church of Scientology --

  11               THE COURT:    Yes.

  12               MR. LEWIS:    -- that refers to:         Actual malice may be

  13   shown where the defamatory statements are based wholly on an

  14   unverified anonymous source.

  15               THE COURT:    I did see that, and you cited that case

  16   in your submission.      And, so, I looked at that case closely

  17   and then I looked at that case against the pleadings.

  18               If we go to the complaint, particularly at Paragraph

  19   17 as well as at Paragraph 1, but let's all go to Paragraph

  20   17, because the case says, listen, if you publish information

  21   from anonymous sources, that potentially could be a basis to

  22   discern that there might be malice.

  23               But what was pleaded here was that the site allowed

  24   loud women to anonymously publish.         The way this is pleaded it

  25   reads as -- I don't know of any other way to interpret it --



                                 LAM       OCR        RPR
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 17 of 26 PageID #: 321


                                       Proceedings                             16


   1   is that it gave an opportunity for women to provide this

   2   information so that the public would not know who the women

   3   were.    It was anonymous to the public.

   4               The next sentence, you state that:        Upon information

   5   and belief, the Defendants created and circulated it to

   6   numerous women in the media industry via e-mail and electronic

   7   means.

   8               The reasonable inference drawn is that it was

   9   circulated to someone who they knew.

  10               And then you said, It was not password-protected.

  11   The caveat was that it couldn't be forwarded to men.

  12               So, it was circulated to someone that they knew.

  13   Certainly they knew it wasn't a man, according to you.            But

  14   the anonymous aspect of the pleadings is not about the source

  15   being anonymous to the Defendants but being anonymous to the

  16   people who received the information.

  17               That is not the concern that's raised in Church of

  18   Scientology.

  19               MR. LEWIS:    Your Honor, if I may, the sentence in

  20   stating that the list was created for the stated purpose of

  21   encouraging women to anonymously publish allegations, so that

  22   the people who are publishing the defamatory statements are

  23   posting anonymously.

  24               THE COURT:    Posting anonymously so that the

  25   receivers of the information, the public, doesn't know who the



                                 LAM      OCR        RPR
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 18 of 26 PageID #: 322


                                       Proceedings                            17


   1   information is from.

   2               Read the Church of Scientology case.         The concern

   3   there was that someone was proceeding recklessly because their

   4   own sources were unknown to them, so they weren't reliable to

   5   them.

   6               That's not what you pleaded.

   7               MR. LEWIS:    I respectfully disagree, your Honor, in

   8   that in saying that -- and this is also from Ms. Donegan's

   9   article, I believe -- the purpose of the list was that the

  10   people posting were posting anonymously so that they are

  11   soliciting -- I don't believe where --

  12               THE COURT:    This may be curable.      I'm not suggesting

  13   that you can't cure the pleading.

  14               MR. LEWIS:    Okay.

  15               THE COURT:    But what I'm telling you, what you wrote

  16   is not what the Church of Scientology case stands for.            It

  17   just isn't.

  18               MS. KAPLAN:    One thing I would add, your Honor,

  19   because I'm a civil procedure geek, IS the Church of

  20   Scientology case was decided before Iqbal and Twombly in the

  21   Second Circuit and again in the Biro case has made it very

  22   clear that those standards apply.        So, it's not even clear

  23   whether that complaint would have survived today given the new

  24   plausibility standard that applies here.

  25               THE COURT:    Let's put aside the argument concerning



                                 LAM      OCR        RPR
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 19 of 26 PageID #: 323


                                       Proceedings                            18


   1   the anonymous publication.       There were additional arguments

   2   that were made by the Defendants.

   3               MR. LEWIS:    Yes, your Honor.

   4               THE COURT:    Particularly concerning your client's

   5   sexual preferences.      Again, I don't believe that it is a

   6   reasonable inference to be drawn that even if Ms. Donegan or

   7   the Jane Does knew of his sexual preferences, that that would

   8   mean that it would be a reason for them to cast doubt on the

   9   veracity of an allegation concerning sexual misconduct.

  10               It could equally be argued that someone could say

  11   that if you have these sexual preferences, that you might be

  12   someone who would be likely to engage.          There's just no

  13   necessary logical conclusion to the existence of his sexual

  14   preferences with respect to his likelihood to engage in sexual

  15   misconduct.

  16               MR. LEWIS:    The other -- I agree, your Honor.        This

  17   is not the only thing we are saying.

  18               THE COURT:    Right.

  19               MR. LEWIS:    It's just one of --

  20               THE COURT:    But I don't think it's one that the

  21   Court would use, right, this is not a situation where we can

  22   add that to a pile.      It doesn't get added to a pile because I

  23   don't think that there's a logical connection.

  24               MR. LEWIS:    I think also, your Honor, just I believe

  25   that the fact that this is a small community where,



                                 LAM      OCR        RPR
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 20 of 26 PageID #: 324


                                       Proceedings                              19


   1   presumably, at least some of the people posting statements

   2   know the Defendant personally.        It was more about their

   3   knowledge --

   4               THE COURT:    With respect to Ms. Donegan, the

   5   allegation in the complaint as it's pleaded with respect to

   6   his sexual preferences is that that should have put her on

   7   notice.    I don't find that to be a reasonable inference to be

   8   drawn.

   9               MR. LEWIS:    Okay.

  10               THE COURT:    So, that leaves us with what?

  11               I think a problem with respect to malice here.

  12               The generalized animus towards men.         It's

  13   interesting because the Defendants cited the Church of

  14   Scientology, and I'm not certain if you were aware the Church

  15   of Scientology deals with that issue as well.

  16               In that case, the Second Circuit states that:          CSI

  17   argues that Behar had a negative view of Scientology and that

  18   his bias pervaded his investigation and caused him to publish

  19   false and defamatory statements about CSI.          The District Court

  20   found that the evidence could not support such a claim.            The

  21   Second Circuit agreed.

  22               So, the Second Circuit in the very case that you

  23   cite to the Court rejected the argument that you made that

  24   this generalized bias towards a community was sufficient to

  25   establish the requisite malice towards an individual necessary



                                 LAM      OCR        RPR
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 21 of 26 PageID #: 325


                                       Proceedings                               20


   1   to plead a claim for defamation.

   2               I'm not deciding this case today -- this is a

   3   premotion conference -- but I also don't like to play hide the

   4   ball and I don't like to waste folks' time.            If this were

   5   briefed, you're going to come up short.             And we can skip ahead

   6   and you can certainly take an opportunity without you all

   7   needing to brief it and the Court needing to then draft an

   8   opinion, and we've already dealt with the intentional

   9   infliction and negligent infliction of emotional distress

  10   claims, you could undertake --

  11               Somebody's phone is ringing and it's driving me a

  12   little bit insane.

  13               In any event, you can decide at this juncture, Let

  14   me undertake to amendment the complaint.             The Court has made

  15   the clear where she thinks the deficiencies lie.

  16               I'm not going to bully you into doing that.

  17               MR. LEWIS:    Of course, that will be something -- I

  18   don't know, I'm not necessarily high enough on the totem pole

  19   to make that decision by myself right here, but I will

  20   certainly discuss with both my client and --

  21               THE COURT:    You should tell your client and the

  22   folks higher up on the totem pole that the Court believes that

  23   proceeding to briefing, given the deficiencies that I've

  24   identified --

  25               You're not going to be able to, I'm going to tell



                                 LAM      OCR        RPR
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 22 of 26 PageID #: 326


                                        Proceedings                             21


   1   you, change my interpretation of the allegations.           I don't

   2   think there's any dispute here as to the applicable law.              The

   3   question is how is it that the Court is interpreting the

   4   allegations and whether or not they meet the requirements as

   5   set out under the law.      I don't with respect to malice.        You

   6   should let them know that so we can all move on.

   7               And perhaps you can cure the deficiencies and then

   8   we have an opportunity to decide whether this goes forward in

   9   another direction, but that's where we really are today.

  10               What's today, Friday, folks?

  11               So talk to the folks higher up on the totem pole,

  12   get a copy of this transcript and make sure your client sees

  13   it, and advise the Court by next Friday whether you intend to

  14   amend the complaint in an effort to cure the deficiencies.               If

  15   you do not intend to amend the complaint to cure the

  16   deficiencies, the Defendants will have two weeks to submit

  17   their motion to dismiss.

  18               MS. KAPLAN:    Thank you, your Honor.

  19               THE COURT:    However, based on the conversation

  20   today, I believe that the only claims that are surviving or

  21   the only claim that's surviving is the defamation claim.

  22               Am I correct, Mr. Lewis?

  23               MR. LEWIS:    Yes.

  24               If I might just ask your Honor, in citing the Arista

  25   Records case with regard to the Defendant actively encouraging



                                 LAM       OCR        RPR
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 23 of 26 PageID #: 327


                                       Proceedings                             22


   1   and enticing others to contribute --

   2               THE COURT:    What claim are we talking about?

   3               MR. LEWIS:    With regard to defamation.

   4               THE COURT:    Okay.    And you want to refer me to which

   5   case?

   6               MR. LEWIS:    The Arista Records LLC v. Doe.        I, of

   7   course, recognize it is a copyright infringement case, but the

   8   test from Arista Records is, of course, also used for

   9   defamation matters in the discovery context.

  10               THE COURT:    If you want to talk about your

  11   allegations with regard to encouraging because you believe

  12   that that somehow establishes it, when I looked -- and I did

  13   look because that was an argument that you made for purposes

  14   of the CDA aspect as well -- I don't read the allegations the

  15   way in which you are urging me to.

  16               What you've said, They created a list of

  17   publicly-accessible shared Google spreadsheet for the purposes

  18   of encouraging women to anonymously publish allegations.

  19               That doesn't suggest an encouragement of people to

  20   engage in wrongdoing.      Simply making something open isn't the

  21   same sort of encouragement, say, for example in the

  22   roommates.com case, where they were encouraging them to engage

  23   in discriminatory conduct.        This is simply opening up a

  24   platform.    I don't see it in the same way that I think you'd

  25   like the Court to view that.        I don't think it changes my



                                 LAM      OCR        RPR
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 24 of 26 PageID #: 328


                                       Proceedings                            23


   1   analysis here.

   2               Next Friday is March 8.         You'll advise the Court in

   3   writing by March 8 if you intend to amend the complaint; if

   4   you don't, the defense will have two weeks to file their

   5   motion to dismiss; you'll have one month from that date to

   6   file your opposition.

   7               What's that?

   8               THE LAW CLERK:      March 22 for the motion to dismiss.

   9               THE COURT:     And the opposition, one month later?

  10               THE LAW CLERK:      Would be April 26.

  11               THE COURT:     And then two weeks for a reply?

  12               THE LAW CLERK:      May 3.

  13               THE COURT:     Do you guys have those dates? because I

  14   don't.

  15               MR. LEWIS:     I just didn't have the April.

  16               Was it April 23?

  17               THE LAW CLERK:      April 26.

  18               MR. LEWIS:     April 26.     Thank you.

  19               THE COURT:     Opposition, April 26; reply, May 10.

  20               If you intend to amend, you have two weeks from

  21   March 8 to do so.

  22               Which is, again, what date?

  23               THE LAW CLERK:      Two weeks from the 8th?     That is the

  24   22th.

  25               THE COURT:     You'll have March 22 to file an amended



                                 LAM      OCR        RPR
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 25 of 26 PageID #: 329


                                        Proceedings                               24


   1   complaint.

   2                MS. KAPLAN:    One more thing, your Honor.

   3                On the discovery issue -- because you know there's

   4   request for a Google subpoena -- if it at all would help on

   5   that, we would agree to have an even shorter schedule.              We

   6   could follow one week if we could get some agreement from the

   7   other side that in the interim, until the issues get resolved,

   8   we won't have to proceed with the proceeding in the Northern

   9   District of California --

  10                THE COURT:    This is the deal:         I need to know what

  11   you're going to do with the complaint.           If there's no

  12   operative complaint, we're not going to proceed to discovery.

  13   So, let's figure out what you're going to do with this

  14   complaint.

  15                I will caution the Defendants that the likelihood

  16   that I won't allow some limited discovery for the purpose of

  17   determining who the Jane Does are is unlikely.

  18                But we're not proceeding right now.           I think we've

  19   got some things we need to sort out.           I won't even know until

  20   come Friday we have a complaint.          So, why don't we figure that

  21   out first and then we will proceed once we have either an

  22   amended complaint or we're clear we're going into briefing.

  23                But, again, folks should expect that the Plaintiff

  24   is going to be able to have some limited discovery.              I'm not

  25   making any determinations on the scope of that discovery.                It



                                  LAM      OCR        RPR
Case 1:18-cv-05680-LDH-SJB Document 44-2 Filed 06/20/19 Page 26 of 26 PageID #: 330


                                                                                                                                25


   1   very well may be the case that as currently crafted it's

   2   overly broad and you may want to consider that.                                                      I suspect

   3   that there may be if discovery proceeds a motion to quash at

   4   least on the ground of scope.                                  But all of that is a bridge

   5   that we'll cross when we get to it.

   6                      MS. KAPLAN:                Thank you, your Honor.

   7                      THE COURT:                Is there anything else that we need to

   8   attend to.

   9                      MR. LEWIS:                No, I don't believe so, your Honor.

  10                      THE COURT:                Thank you.              I appreciate it.

  11

  12                      (Matter concluded.)

  13

  14

  15     I    c e r t i f y    t ha t   t he      f or e goi ng       i s   a   c or r e c t   t r a ns c r i pt       f r om
             t he   r e c or d    of    pr oc e e di ngs        i n    t he     a bov e - e nt i t l e d     ma t t e r .
  16
                       / s /     Li nda      A.    Ma r i n o                              Ma r c h   1 ,    2 0 1 9
  17                          L I NDA   A.     MA R I N O                                          Da t e


  18

  19

  20

  21

  22

  23

  24

  25



                                                   LAM            OCR               RPR
